1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                 ***

9     PENNYMAC LOAN SERVICES, LLC,                  Case No. 3:16-cv-00504-MMD-CBC

10                                   Plaintiff,                      ORDER
            v.
11
      TOWNHOUSE GREENS ASSOCIATION,
12    INC.; THUNDER PROPERTIES, INC.;
      GAYLE A. KERN, LTD d/b/a KERN &
13    ASSOCIATES, LTD.,

14                              Defendants.

15

16   I.    SUMMARY

17         This dispute arises from the foreclosure sale of property to satisfy a homeowners’

18   association lien. Before the Court is Plaintiff PennyMac Loan Services, LLC’s

19   (“PennyMac”) motion for summary judgment (ECF No. 78). The Court has reviewed

20   Defendant Townhouse Greens Association, Inc.’s (“HOA”) response (ECF No. 85);

21   Defendant Thunder Properties, Inc.’s (“Thunder”) response (ECF No. 86); and

22   PennyMac’s reply (ECF Nos. 90, 91, 92 (duplicate documents)).1 The Court has also

23   reviewed PennyMac’s unopposed motion for leave to file supplemental authorities. (ECF

24   No. 95.) The Court grants PennyMac’s motion for leave to file supplemental authorities.

25   ///

26   ///

27         1Thunder  filed a motion for leave to file excess pages in its response (ECF No. 87),
28   and PennyMac filed a motion for leave to file excess pages in its reply (ECF No. 89). The
     Court finds good cause to grant both motions under LR 7-3.
1    Because the Court agrees with PennyMac that it properly tendered the superpriority

2    amount, the Court grants PennyMac’s motion for summary judgment.

3    II.    BACKGROUND

4           The following facts are undisputed unless otherwise indicated.

5           Maria E. Golding and Rosalyn Bracamontes-Acosta (“Borrowers”) obtained a loan

6    in the amount of $78,379, secured by a first deed of trust (“DOT”) against the property at

7    issue2 (“Property”) on December 29, 1998. (ECF No. 78 at 3.)

8           The DOT was assigned to PennyMac after first being assigned to Nationsbanc

9    Mortgage Corporation. (Id.)

10          The HOA recorded a notice of delinquent assessment lien against the Property on

11   October 22, 2012. (Id.) The notice indicated that the amount due to the HOA was $2,766

12   but did not specify whether it included dues, interest, fees, and collection costs in addition

13   to assessments. (Id.)

14          The HOA executed a notice of default and election to sell to satisfy the delinquent

15   assessment lien against the Property on February 19, 2013, claiming an outstanding debt

16   of $6,143.75, of which $3,593.75 was subject to foreclosure, and which included late

17   charges, advances, attorneys’ fees, and costs. (Id.) The HOA recorded a notice of

18   homeowners’ association sale (“HOA Sale”) on July 1, 2013. (Id.) The HOA Sale was

19   scheduled for August 8, 2013. (Id.) The notice stated that the amount due to the HOA was

20   $8,588.40, plus late charges, interest, and any subsequent assessments, fees charges

21   and expenses. (Id.)

22          Bank of America, N.A. (“BANA”), as then-servicer of the loan and underlying DOT,

23   requested a ledger from the HOA identifying the superpriority amount allegedly owed, and

24   offered to pay the superpriority portion of the HOA lien. (Id. at 4.) The HOA refused to

25   provide a ledger. (Id.) Nevertheless, BANA calculated the superpriority amount to be

26   ///
27
            2TheProperty is located at 375 Smithridge Park, Reno, NV 89502 within the HOA.
28
     (ECF No. 86 at 3.)
                                                2
1    $1,476 and delivered that amount to the HOA on May 28, 2013. (Id.) The HOA refused

2    BANA’s tender. (Id.)

3           The HOA sold the Property to Thunder for $8,751 on August 8, 2013. (Id.)

4           PennyMac filed its Complaint on August 8, 2016, asserting the following claims: (1)

5    quiet title/declaratory judgment against all Defendants; (2) breach of NRS § 116.1113

6    against the HOA and Defendant Kern & Associates, Ltd.3 (“Kern”); (3) wrongful foreclosure

7    against the HOA and Kern; and (4) injunctive relief against Thunder. (ECF No. 1 at 6-14.)

8    III.   LEGAL STANDARD

9           “The purpose of summary judgment is to avoid unnecessary trials when there is no

10   dispute as to the facts before the court.” Nw. Motorcycle Ass’n v. U.S. Dep’t of Agric., 18

11   F.3d 1468, 1471 (9th Cir. 1994). Summary judgment is appropriate when the pleadings,

12   the discovery and disclosure materials on file, and any affidavits “show that there is no

13   genuine issue as to any material fact and that the moving party is entitled to a judgment

14   as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). An issue is

15   “genuine” if there is a sufficient evidentiary basis on which a reasonable fact-finder could

16   find for the nonmoving party and a dispute is “material” if it could affect the outcome of the

17   suit under the governing law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

18   Where reasonable minds could differ on the material facts at issue, however, summary

19   judgment is not appropriate. See id. at 250-51. “The amount of evidence necessary to

20   raise a genuine issue of material fact is enough ‘to require a jury or judge to resolve the

21   parties’ differing versions of the truth at trial.’” Aydin Corp. v. Loral Corp., 718 F.2d 897,

22   902 (9th Cir. 1983) (quoting First Nat’l Bank v. Cities Serv. Co., 391 U.S. 253, 288-89

23   (1968)). In evaluating a summary judgment motion, a court views all facts and draws all

24   inferences in the light most favorable to the nonmoving party. Kaiser Cement Corp. v.

25   Fishbach & Moore, Inc., 793 F.2d 1100, 1103 (9th Cir. 1986).

26   ///

27
            3Kernconducted the foreclosure sale. (ECF No. 78 at 3-4.) Claims against Kern
28
     have been dismissed. (ECF No. 56.)
                                              3
1           The moving party bears the burden of showing that there are no genuine issues of

2    material fact. Zoslaw v. MCA Distrib. Corp., 693 F.2d 870, 883 (9th Cir. 1982). Once the

3    moving party satisfies Rule 56’s requirements, the burden shifts to the party resisting the

4    motion to “set forth specific facts showing that there is a genuine issue for trial.” Anderson,

5    477 U.S. at 256. The nonmoving party “may not rely on denials in the pleadings but must

6    produce specific evidence, through affidavits or admissible discovery material, to show

7    that the dispute exists,” Bhan v. NME Hosps., Inc., 929 F.2d 1404, 1409 (9th Cir. 1991),

8    and “must do more than simply show that there is some metaphysical doubt as to the

9    material facts.” Orr v. Bank of Am., NT & SA, 285 F.3d 764, 783 (9th Cir. 2002) (quoting

10   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)). “The mere

11   existence of a scintilla of evidence in support of the plaintiff’s position will be insufficient.”

12   Anderson, 477 U.S. at 252.

13   IV.    DISCUSSION

14          Thunder and the HOA make numerous arguments in their responses that the Court

15   need not consider because BANA’s tender preserved the DOT. Accordingly, the Court

16   only addresses the parties’ arguments about standing and tender.

17          A.     Standing

18          Thunder argues that PennyMac lacks prudential standing to contest the force and

19   effect of the HOA Sale because PennyMac acquired its interest in the DOT after Thunder

20   purchased the Property. (See ECF No. 86 at 8.) PennyMac responds that it has standing

21   as the beneficiary and assignee of the DOT. (ECF No. 90 at 3.) The Court agrees with

22   PennyMac. See GMAT Legal Title Tr. v. Fitchner, No. 3:15-cv-00044-HDM-WGC, 2015

23   WL 7312881, at *3 (D. Nev. Nov. 19, 2015) (“As the beneficiary and assignee of the deed

24   of trust, plaintiff has standing to assert the rights held by any of its successors in interest,

25   such as RBS Financial, the beneficiary of the deed of trust at the time of the foreclosure

26   sale.”).

27   ///

28   ///

                                                     4
1           B.     Tender

2           PennyMac argues that it is entitled to summary judgment because BANA tendered

3    the correct amount to satisfy the superpriority lien.4 (ECF No. 78 at 2; ECF No. 95-1 at 3.)

4    The Court agrees. Each of the arguments the HOA and Thunder raise in response were

5    rejected by the Nevada Supreme Court in Bank of Am., N.A. v. SFR Invs. Pool 1, LLC,

6    427 P.3d 113 (Nev.), as amended on denial of reh’g (Nov. 13, 2018). Accordingly, the

7    Court will grant summary judgment in favor of PennyMac.

8    V.     CONCLUSION

9           The Court notes that the parties made several arguments and cited to several cases

10   not discussed above. The Court has reviewed these arguments and cases and determines

11   that they do not warrant discussion as they do not affect the outcome of the motions before

12   the Court.

13          It is therefore ordered that the following motions are granted: PennyMac’s motion

14   for summary judgment (ECF No. 78); Thunder’s motion for leave to file excess pages (ECF

15   No. 87); PennyMac’s motion for leave to file excess pages (ECF No. 89); and PennyMac’s

16   motion for leave to file supplemental authorities (ECF No. 95).

17          It is further ordered that the Clerk of the Court enter judgment in favor of PennyMac

18   on PennyMac’s first claim for relief—quiet title/declaratory judgment against all

19   Defendants.

20          It is further ordered that PennyMac file a status report within ten days indicating

21   whether it intends to pursue its remaining claims.

22          DATED THIS 22nd day of January 2019.

23

24
                                                      MIRANDA M. DU
25                                                    UNITED STATES DISTRICT JUDGE

26

27
            4PennyMac    supplements its argument about tender in its motion for leave to file
28   supplemental authorities. (ECF No. 78.) The Court finds good cause to grant this motion
     because it is helpful to the Court and unopposed.
                                                 5
